Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (m)(4)(b) SCHEDULE A EATON VANCE SPECIAL INVESTMENT TRUST CLASS C DISTRIBUTION PLAN Date of Original Plan Name of Fund Adopting This Plan (Inception Date) Adoption Date Eaton Vance Balanced Fund* October 28, 1993/ June 23, 1997 January 27, 1995 (January 30, 1995)/ June 19, 1995 (August 1, 1995 Eaton Vance Special Equities Fund August 1, 1994/ June 23, 1997 January 27, 1995 (January 30, 1995)/ June 19, 1995 (August 1, 1995) Eaton Vance Growth & Income Fund* August 1, 1994/ June 23, 1997 January 27, 1995 (January 30, 1995)/ June 19, 1995 (August 1, 1995) Eaton Vance Utilities Fund* October 28, 1993/ June 23, 1997 January 27, 1995 (January 30, 1995)/ June 19, 1995 (August 1, 1995) Eaton Vance Small-Cap Growth Fund N/A February 11, 2002 Eaton Vance Small-Cap Value Fund N/A March 18, 2002 Eaton Vance Large-Cap Core Fund N/A June 18, 2002 Eaton Vance New Market Fund N/A November 14, 2005 Eaton Vance Greater India Fund N/A April 24, 2006 Eaton Vance Capital & Income Strategies N/A October 16, 2006 Fund Eaton Vance Equity Asset Allocation N/A October 16, 2006 Fund Eaton Vance Enhanced Equity Option N/A December 10, 2007 Income Fund Eaton Vance Risk-Managed Equity N/A December 10, 2007 Option Income Fund * These funds are successors in operations to funds which were reorganized, effective August 1, 1995, and the outstanding uncovered distribution charges of the predecessor funds were assumed by the above funds.
